UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 28, 2013 Commission File Number: 000-53290 CHROMADEX CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware26-2940963 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 10005 Muirlands Blvd. Suite G, Irvine, California 92618 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code: (949) 419-0288 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, non-accelerated filer or smaller reporting company. See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares of common stock of the registrant: 104,849,075 outstanding as of November 20, 2013. Table of Contents CHROMADEX CORPORATION 2-Q TABLE OF CONTENTS PART I– FINANCIAL INFORMATION (UNAUDITED) ITEM 1.FINANCIAL STATEMENTS: CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 28, 2, 2012 (UNAUDITED) 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 28, 2, 2012 (UNAUDITED) 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 28, 2, 2012 (UNAUDITED) 3 CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 28, 2013 (UNAUDITED) 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 28, 2, 2012 (UNAUDITED) 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 4. CONTROLS AND PROCEDURES 31 PART II– OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 32 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 32 ITEM 4. MINE SAFETY DISCLOSURES 32 ITEM 5. OTHER INFORMATION 32 ITEM 6. EXHIBITS 32 SIGNATURES 33 -i- Table of Contents PART I – FINANCIAL INFORMATION (UNAUDITED) ITEM 1.FINANCIAL STATEMENTS ChromaDex Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) September 28, 2013 and December 29, 2012 September 28, December 29, Assets Current Assets Cash $ $ Trade receivables, less allowance for doubtful accounts and returnsSeptember 28, 2013 $10,000; December 29, 2012 $450,000 Inventories Prepaid expenses and other assets Total current assets Leasehold Improvements and Equipment, net Other Noncurrent Assets Deposits Long-term investment in affiliate (Note 4) - Intangible assets, net Total other noncurrent assets Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Current maturities of capital lease obligations Customer deposits and other Deferred rent, current Total current liabilities Capital lease obligations, less current maturities Deferred rent, less current Stockholders' Equity Common stock, $.001 par value; authorized 150,000,000 shares; issued and outstanding September 28, 2013 100,819,664and December 29, 2012 92,140,062 shares Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. -1- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Month Periods Ended September 28, 2013 and September 29, 2012 September 28, September 29, Sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Loss from investment in affiliate (Note 4) - Operating expenses Operating loss ) ) Nonoperating income (expense): Interest income Interest expense ) ) Nonoperating income (expenses) ) ) Net loss $ ) $ ) Basic and Diluted net loss per common share $ ) $ ) Basic and Diluted weighted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -2- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Nine Month Periods Ended September 28, 2013 and September 29, 2012 September 28, September 29, Sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Loss from investment in affiliate (Note 4) - Operating expenses Operating loss ) ) Nonoperating income (expense): Interest income Interest expense ) ) Nonoperating income (expenses) ) ) Net loss $ ) $ ) Basic and Diluted net loss per common share $ ) $ ) Basic and Diluted weighted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -3- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statement of Stockholders' Equity (Unaudited) Nine Months Ended September 28, 2013 Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Balance, December 29, 2012 $ $ $ ) $ Exercise of stock options 14 - Exercise of warrants - Share-based compensation - Net loss, as restated (Note 2) - - - ) ) Balance, March 30, 2013, as restated (Note 2) $ $ $ ) $ Exercise of stock options - Exercise of warrants - Share-based compensation - Net loss, as restated (Note 2) - - - ) ) Balance, June 29, 2013, as restated (Note 2) $ $ $ ) $ Exercise of stock options 13 - Share-based compensation - - - Net loss - - - ) ) Balance, September 28, 2013 $ $ $ ) $ See Notes to Condensed Consolidated Financial Statements. -4- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Month Periods Ended September 28, 2013 and September 29, 2012 September 28, September 29, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of leasehold improvements and equipment Amortization of intangibles Share-based compensation expense Loss from disposal of equipment Loss from investment in affiliate (Note 4) - Changes in operating assets and liabilities: Trade receivables ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable ) Accrued expenses ) Customer deposits and other Deferred rent ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchases of leasehold improvements and equipment ) ) Purchase of intangible assets ) ) Proceeds from sale of assets - Proceeds frominvestment in affiliate - Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities Proceeds from issuance of common stock, net of issuance costs - Proceeds from exercise of stock options Proceeds from exercise of warrants Principal payments on capital leases ) ) Net cash provided by financing activities Net increase in cash Cash Beginning of Period Cash Ending of Period $ $ Supplemental Disclosures of Cash Flow Information Cash payments for interest $ $ Supplemental Schedule of Noncash Investing Activity Capital lease obligation incurred for the purchase of equipment $ $ Supplemental Schedule of Noncash Share-based Compensation Stock awards issued for services prior to the period $ $
